DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Appeal
In view of the appeal brief filed on 28 July 2022, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.  Additionally, where applicable, Applicants remarks and stances presented in the Appeal Brief are addressed below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/               Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                         
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding claims 1 and 5:  Examiner has provided a more specific obviousness rejection based on known prior art and what one of ordinary skill in the art exercising ordinary creativity, common sense and logic and in possession thereof would recognize regarding the claimed inventions.  Additionally, based on a newly found prior art reference, a new rejection of previously allowable claim 6 has been provided as well.
Regarding Applicant’s arguments related to the importance of the elliptical shape in the Appeal Brief filed 28 July 2022, as set forth in Fig. 6, Examiner also notes that Fig. 6 appears to generically apply to each of the embodiments represented by Figs. 2-4B, wherein an elliptical upper cross section is provided as an alternative to a circular cross section for the discharge member and provides improved results when the filter is used in a plating apparatus.  Examiner accepts the generic feature of an elliptical opening end of a filter unit as providing improved results with respect to the uniformity of the exiting fluid in a filter unit versus a discharge member having a circular opening.  However, this feature/teaching is generically known and therefore cannot provide unexpected results.  Additionally, it is known that changing a shape containing a flow from a filter unit/cyclone by reducing rotational capability (i.e. changing the shape from circular to something else) is also known.  See cited and relied upon prior art references.  Neither Fig. 6, nor the specification, appear to suggest unexpected results with respect to Fig. 2 individually and specifically (i.e. wherein in addition to the generic elliptical cross-section for exiting fluid, the diameter of the circular cross-section is equal to a major axis length of the elliptical cross section), as Applicant’s arguments appear to suggest.  Further still, see below prior art rejections that suggest optimization of the cross sections as claimed and therefore render the invention of claim 1 obvious.  Finally, it is noted that the Appeal Brief states “The above claimed structural features are of great value and importance, obtaining a uniform density of vapor in the nozzle unit 300 (see Fig. 1 above), which leads to uniform deposition of coating on the steel sheet S”.  Examiner interprets this statement as attributing Applicant’s claimed unexpected results to the overall apparatus of Fig. 1, not the filter or discharge member alone, which is the subject matter of the claims.  Thus, in this way, as well, Examiner does not find the results to be commensurate to the features of the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: discharge member which has been interpreted as a rigid body that is formed to have a non-circular cross section with a shape not deformed and equivalents thereto (see, e.g., para. 81) or a hose formed of a flexible material and a clamp provided in contact with an outer surface of the hose portion and pressing a portion of the hose in such a manner that at least a portion of the hose portion has a non-circular cross section and equivalents thereto (see, e.g., para. 78).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: claim 6, cyclone body member (body is considered sufficient structure); hose portion (hose is considered sufficient structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure described three embodiments with respect to an elliptically shaped discharge member:  Embodiment 1) Fig. 2 wherein the discharge member has a circular bottom and elliptical top cross section with a major axis corresponding to a diameter of the circular bottom cross-section; Embodiment 2) Fig. 3 wherein the discharge member has an elliptical cylinder shape with specific ratio for major and minor axis of elliptical cylinder shape as set forth in claim 5; Embodiment 3) a cylindrical discharge member with a clamp to enable an elliptical shaping of the discharge member.  The original claims and disclosure do not appear to combine the differing top and bottom cross-sectional shapes of Fig. 2 (Embodiment 1) with the specific ratio for major and minor axis of Fig. 3 (Embodiment 2).  In fact the disclosure appears to suggest that each is a separate way to provide the claimed elliptical shape.  In order to expedite examination, the claims have been examined as written irrespective of the issue presented by claim 5.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,425,931 to Croggon.
Regarding claim 6:  Croggon disclose a filter unit comprising:  a cyclone body (Fig. 4, 100) receiving a fluid introduced thereinto in one direction and having an internal circular cross section, a hose (120) provided in an upper central end portion of the cyclone body having a circular cross section, and formed of a flexible material; and a clamp (124) provided in contact with an outer surface of the hose and configured to press a portion of the hose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2002/0008072 to Conrad et al. in view of JP Patent Pub. No. 01285023 to Kusuki et al.
Regarding claim 1:  Conrad et al. disclose a filter unit substantially as claimed and comprising:  
a cyclone body member (Fig. 2, 30) receiving a fluid introduced thereinto in one direction and having an internal circular cross section; and 
a discharge member (70) disposed on a central upper end portion of the cyclone body member (32) and having a lower end (74) fluidly coupled to the central upper end portion of the cyclone body, the lower end having a potentially circular cross section and having a diameter smaller than that of the central upper end portion of the cyclone body member (so that the lower end of the discharge member may be located in the interior of the cyclone body member), and an upper end (72) through which the fluid is discharged, the upper end potentially having a elliptical cross section.  The discharge member (as disclosed including its varying shapes) is provided to impinge upon at least a portion fluid as it rotates within the cyclone body member thereby changing the speed, the direction of travel or the velocity of the fluid and causing some of the material contained in fluid to be separated from fluid.  Also see, e.g., Figs. 12a-g, 13a-g, 14a-g, 15a-g, 16a-g, 22a-g, 23a-g, 24a-g, 25a-g and 26a-g.  Also see paras. 75-87, 89-93, 95-98.
In Conrad et al., the discharge member may have more than one shape along its length, including circular and elliptical.  As can be seen from the figures, many varied shapes are considered by Conrad et al.  There do not appear to be any limitations on the combinations of shapes.  Also see, e.g., Figs. 12a-g, 13a-g, 14a-g, 15a-g, 16a-g, 22a-g, 23a-g, 24a-g, 25a-g and 26a-g.  Also see paras. 75-87, 89-93, 95-98.
In Conrad et al., an upper end and a lower end of the discharge member may have different cross-sectional shapes.  At least Figs. 15f and 25f each show a combination with an elliptical upper portion and a regular lower end portion wherein the major axis of the elliptical upper portion appear to correspond to a diameter of the regular lower end portion.  Additionally, Figs 22a-f disclose a discharge member formed of a single body with differently shaped inlet and outlet.
However, Conrad et al. fail to explicitly disclose a single embodiment including a combination of the lower end having a circular cross section and the upper end having an elliptical cross section, wherein the diameter of the circular cross section of the lower end of the discharge member is equal to a major axis length of the elliptical cross section.
First, Examiner notes the courts have ruled the following:  1) selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); and 2) where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
The courts have also ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, Kusuki et al. disclose a discharge member with a circular lower cross section and an upper elliptical cross section wherein the size of each of the upper elliptical and lower circular cross sections, the ratio of sizes and the distance between the upper and lower cross sections can be changed according to purpose of the discharge member wherein the shape and configuration of the discharge member allows for, inter alia, easier machining, improved deposition efficiency and film thickness distribution (see translation).  Additionally, although the drawings cannot be relied upon for actual dimensions, drawings 2a and 2c seem to suggest the upper and lower cross sections of may at least be very similar.  Again, it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a discharge member including a combination of the lower end having a circular cross section and the upper end having an elliptical cross section, wherein the diameter of the circular cross section of the lower end of the discharge member is equal to a major axis length of the elliptical cross section in Conrad et al. in order to provide a discharge member having a shape and configuration allowing for, inter alia, easier machining, improved deposition efficiency and film thickness distribution as taught by Kusuki et al.
Regarding claim 5, Kusuiki et al. teach providing the elliptical cross section has a major axis length of greater than 2.0 which corresponds to at least a portion of the claimed ratio of a minor axis length of 0.2 to 0.85 times the major axis length.
Examiner also notes that the exact method and location for determining of any of the cross sections of the lower end, the upper end portion and/or the central upper end portion is not specifically set forth in the claimed invention.  For example, any of the cross sections may be horizontal (or oblique) to gas flow, a vertical axis of the filter unit (or one of its features) and/or one another, or not.  Additionally, other more arbitrary planes could be considered with respect to any cross section they contain.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest configuration of the clamp as set forth in claim 7.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 2,873,995 to Turner discloses a pipe handling tool that is a clamp with a coupling shaft and a pair of swing members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716